 


110 HR 5641 IH: IRA Assistance Act of 2008
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5641 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. McCotter (for himself and Mr. Paul) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit hardship loans from certain individual retirement plans. 
 
 
1.Short titleThis Act may be cited as the IRA Assistance Act of 2008.  
2.Hardship loans from certain individual retirement plans 
(a)In generalParagraph (2) of section 72(t) is amended by adding at the end the following new subparagraph: 
 
(H)Hardship loans from certain individual retirement plans 
(i)In generalAny qualified hardship loan. 
(ii)Qualified hardship loanFor purposes of this subparagraph, the term qualified hardship loan means any distribution to an individual from a qualified individual retirement plan of such individual upon hardship of such individual (within the meaning of section 401(k)(2)(B)(i)(IV)) if one or more contributions to a qualified individual retirement plan of such individual in an aggregate amount equal to such distribution are made during the 5-year period beginning on the date of such distribution. 
(iii)Qualified individual retirement planFor purposes of this subparagraph, the term qualified individual retirement plan means an individual retirement plan other than a Roth IRA. 
(iv)Limitation on amount of loanSuch term shall not include any loan unless the amount of such loan (when added to the outstanding balance of all other hardship loans from Qualified individual retirement plans of such individual) does not exceed $50,000. 
(v)Treatment of recontributionsIn the case of any contribution to a qualified individual retirement plan taken into account under clause (ii)— 
(I)the dollar limitations otherwise applicable to contributions to qualified individual retirement plans shall not apply to such contribution, and 
(II)no deduction shall be allowed for such contribution. 
(vi)Failure to repayIn the case of a failure to make the aggregate amount of contributions described in clause (ii) during the 5-year period described therein, the penalty determined under paragraph (1) shall be imposed for the taxable year in which such 5-year period ends in lieu of the taxable year in which the distribution was made.. 
(b)Effective dateThe amendment made by this section shall apply to distributions made after the 6-month period beginning on the date of the enactment of this Act.  
 
